DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,789,469. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant applicant are anticipated by claims of U.S. Patent No. 10,789,469.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,789,469
A system for three-dimensional feature extraction from imagery of a surface, comprising: a vector extraction engine operating on a computing device or network of computing devices; wherein the vector extraction engine: receives a stereoscopic raster image pair of the surface, the stereoscopic image pair comprising a first raster image and a second raster image; identifies one or more image features that are homologous between the first raster image and second raster image; computes a vector difference between the first raster image and the second raster image for each of the identified image features; constructs a three-dimensional digital surface model of the surface based on the vector differences.
 A system for three-dimensional vector extraction from imagery of a surface, comprising: a vector extraction engine operating on a computing device or network of computing devices; wherein the vector extraction engine: builds a first raster; builds a second raster based at least in part on the first raster; combines the first and second rasters to form a new three-dimensional raster; identifies image features in at least one of the first and second rasters; computes instantaneous values for the identified features; calculates a vector based at least in part on the instantaneous values; and projects the vector onto the new three-dimensional raster.


Claim 2 of instant application
Claim 2 of U.S. Patent No. 10,789,469
A method for three-dimensional feature extraction from image data of a surface, comprising the steps of: receiving, using a vector extraction engine operating on a computing device or network of computing devices, a stereoscopic raster image pair of the surface, the stereoscopic image pair comprising a first raster image and a second raster image; and identifying, using a vector extraction engine stored and operating on a workstation computer, one or more image features that are homologous between the first raster image and second raster image; computing a vector difference between the first raster image and the second raster image for each of the identified image features; and constructing a three-dimensional digital surface model of the surface based on the vector differences.
 A method for three-dimensional vector extraction from image data of a surface, comprising the steps of: building, using a vector extraction engine operating on a computing device or network of computing devices, a first raster; building a second raster based at least in part on the first raster; and combining the first and second rasters to form a three-dimensional raster; identifying, using a vector extraction engine stored and operating on a workstation computer, image features in at least one of the first and second rasters; computing instantaneous values for the identified features; calculating a vector based at least in part on the instantaneous values; and projecting the vector onto the three-dimensional raster.


	Claims 3-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,318,808. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant applicant are anticipated by claims of U.S. Patent No. 10,318,808.

Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,318,808
A system for three-dimensional feature extraction from imagery of a surface, comprising: a vector extraction engine operating on a computing device or network of computing devices; wherein the vector extraction engine: receives a stereoscopic raster image pair of the surface, the stereoscopic image pair comprising a first raster image and a second raster image; identifies one or more image features that are homologous between the first raster image and second raster image; computes a vector difference between the first raster image and the second raster image for each of the identified image features; constructs a three-dimensional digital surface model of the surface based on the vector differences
A system for three-dimensional vector extraction from imagery of surface, comprising: a vector extraction engine operating on a computing device or network of computing devices; wherein the vector extraction engine: builds a cost raster; builds at least one digital surface model raster based at least in part on the cost raster; combines the rasters to form a new three-dimensional cost raster; identifies image features in at least one of the rasters; computes instantaneous values for the identified features; calculates a vector based at least in part on the instantaneous values; and projects the vector onto the new three-dimensional raster.


Claim 2 of instant application
Claim 2 of U.S. Patent No. 10,318,808
A method for three-dimensional feature extraction from image data of a surface, comprising the steps of: receiving, using a vector extraction engine operating on a computing device or network of computing devices, a stereoscopic raster image pair of the surface, the stereoscopic image pair comprising a first raster image and a second raster image; and identifying, using a vector extraction engine stored and operating on a workstation computer, one or more image features that are homologous between the first raster image and second raster image; computing a vector difference between the first raster image and the second raster image for each of the identified image features; and constructing a three-dimensional digital surface model of the surface based on the vector differences.
A method for three-dimensional vector extraction from image data of surface, comprising the steps of: building, using a vector extraction engine operating on a computing device or network of computing devices, a cost raster; building at least one digital surface model raster based at least in part on the cost raster; and combining the rasters to form a new three-dimensional cost raster; identifying, using a vector extraction engine stored and operating on a workstation computer, image features in at least one of the rasters; computing instantaneous values for the identified features; calculating a vector based at least in part on the instantaneous values; and projecting the vector onto the three dimensional raster.


Claims 3-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,727,784. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant applicant are anticipated by claims of U.S. Patent No. 9,727,784.

Claim 1 of instant application
Claim 1 of U.S. Patent No. 9,727,784
A system for three-dimensional feature extraction from imagery of a surface, comprising: a vector extraction engine operating on a computing device or network of computing devices; wherein the vector extraction engine: receives a stereoscopic raster image pair of the surface, the stereoscopic image pair comprising a first raster image and a second raster image; identifies one or more image features that are homologous between the first raster image and second raster image; computes a vector difference between the first raster image and the second raster image for each of the identified image features; constructs a three-dimensional digital surface model of the surface based on the vector differences
A system for three-dimensional vector extraction from remotely sensed imagery of the earth's surface, comprising: a vector extraction engine stored and operating on a workstation computer; wherein the vector extraction engine: builds a cost raster; builds a plurality of digital surface model rasters based at least in part on the cost raster; combines the rasters to form a new three-dimensional cost raster; identifies image features in at least one of the rasters; computes instantaneous values for the identified features; calculates a vector based at least in part on the instantaneous values; and projects the vector onto the new three-dimensional raster.


Claim 2 of instant application
Claim 2 of U.S. Patent No. 9,727,784
A method for three-dimensional feature extraction from image data of a surface, comprising the steps of: receiving, using a vector extraction engine operating on a computing device or network of computing devices, a stereoscopic raster image pair of the surface, the stereoscopic image pair comprising a first raster image and a second raster image; and identifying, using a vector extraction engine stored and operating on a workstation computer, one or more image features that are homologous between the first raster image and second raster image; computing a vector difference between the first raster image and the second raster image for each of the identified image features; and constructing a three-dimensional digital surface model of the surface based on the vector differences.
A method for three-dimensional vector extraction from remotely sensed image data of the earth's surface, comprising the steps of: building, using a vector extraction engine stored and operating on a workstation computer, a cost raster; building a plurality of digital surface model rasters based at least in part on the cost raster; and combining the rasters to form a new three-dimensional cost raster; identifying, using a vector extraction engine stored and operating on a workstation computer, image features in at least one of the rasters; computing instantaneous values for the identified features; calculating a vector based at least in part on the instantaneous values; and projecting the vector onto the three-dimensional raster.


Claims 3-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664